COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:           01-17-00464-CR
Style:                  Edward Guerra v. The State of Texas
Date motion filed*:     February 2, 2018
Type of motion:         Letter-Request for Confirmation of Pro Se Anders Brief Response
Party filing motion:    Pro Se Appellant Edward Guerra
Document to be filed:   N/A

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Because the Clerk of this Court’s February 6, 2018 notice to the pro se appellant
       confirmed that this Court filed his pro se response to the Anders brief on February 5,
       2018, appellant’s letter-request is dismissed as moot.

Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: February 13, 2018




November 7, 2008 Revision